Citation Nr: 1507509	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-21 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA educational benefits in the calculated amount of $3,192.12.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from January 2001 to January 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee) of the Buffalo, New York, Regional Office (RO).  The Veteran submitted a notice of disagreement in June 2012; a statement of the case was issued in August 2012; and a VA Form 9 was submitted in August 2012. 


FINDINGS OF FACT

1. The Veteran was unaware that he was in receipt of an incorrect payment amount for his education/housing benefits between September 2011 and November 2011. 

2. A November 2011 demand letter from the VA Debt Management Center in St. Paul, Minnesota states that the Veteran had been overpaid education benefits in the amount of $3,192.12.

3.  The overpayment in education benefits was due to administrative error unrelated to any fault on the part of the Veteran. 


CONCLUSION OF LAW

The criteria for a finding of a valid debt in the amount of $3,192.12 due to overpayment of education benefits are not met. 38 U.S.C.A. § 3011, 3014, 3015, 3685 (West 2002); 38 C.F.R. §§ 21.7136, 21.7144 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The VCAA and implementing regulations do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions. Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2002).

Waiver of Overpayment - Factual Background 

On August 9, 2011, the Veteran's college submitted a signed VA Form 22-1999 (Enrollment Certification Form) to the Buffalo RO Processing Office for the enrollment period from September 6, 2011, through December 23, 2011; the school expressly certified the Veteran as being enrolled in 12 in-residence hours.  (Emphasis added).  

A letter of August 2011 informed the Veteran that he had been awarded education benefits under the Post-9/11 GI Bill, effective August 22, 2011.  The letter noted that he was eligible at the 100 percent rate (based upon his length of creditable active duty service), which entitled him to a maximum monthly housing allowance of $1,602.00.  Although the letter did not specifically state, this amount was apparently based on in-residence enrollment.  

On November 1, 2011, the RO received a VA Form 22-1999B (Change in Enrollment Status) from the Veteran's school indicating that they had previously certified the Veteran incorrectly. See also SOC.  The Veteran was actually enrolled for 12 distance learning credits (i.e., online courses), not 12 in-residence hours.  

In a November 30, 2011 letter, the RO informed the Veteran that he had been overpaid for the Fall 2011 semester.  The letter noted that the Veteran had been certified for payment of $1602.00 in monthly housing based on in-residence enrollment until December 1, 2011; effective October 1, 2011, however, his housing was being reduced to $673.44, based on all-distance learning.  The letter informed him that, as a result of the foregoing, an overpayment of $3,192.12 had been created.  

In February 2012, the Debt Management Center received a request of waiver of debt from the Veteran.  The Veteran explained that there was "some sort of administrative error" on the part of his school to the extent that they had certified him for campus classes when, in fact, he had only ever signed up for online classes.  He further indicated that he was never made aware that the payments of $1602.00 were for in-residence housing only as he had "signed up for online classes from the get go."  The Veteran stated that he was unaware that there was a monetary difference regarding classes and that he would not have signed up for online classes in the first place "if I had been aware of the monetary change in my allowance."  He explained that he was very dependent on the money that he receives from VA.  

An accompanying Financial Status Report indicated that the Veteran was not currently employed (note: a TDIU rating is currently in effect for service-connected PTSD, which is rated as 70 percent disabling) and that his current monthly income was limited to VA payments in the amount of $2769.00.  He delineated monthly expenses including rent ($1505.92); food ($200.00); utilities/heat ($300.00); and other living expenses, e.g., household toiletries, storage unit, and phone ($550.00), for total monthly expenses of $2555.92.  

The Veteran's request for a waiver was denied by the Committee in June 2012.  With respect to fault of the debtor/fault of VA, the Committee noted that the Veteran knew that he was enrolled in solely distance learning, and thus, he should have known that he was not eligible for the higher benefit payment.  Accordingly, the Committee determined that the Veteran was at fault in the creation of his overpayment.  The Committee also determined that repayment of the debt over the course of the next 3 to 5 years would not cause undue hardship even though the Veteran was not currently employed.  The Committee also noted that the Veteran was not currently enrolled in a future term so repayment would not defeat the purpose of the benefit.  And, finally, the Committee noted that by allowing the Veteran to retain payment at the higher rate when he was enrolled in solely distance learning would cause him to be unjustly enriched. 

The Veteran submitted a Notice of Disagreement in August 2012, again explaining that the overpayment was the result of his school not informing him that there was a reduction in GI Bill benefits for online courses.  He stated that he was broke, that the overpayment was not his fault, and that it was "most certainly not done on purpose."  He stated that he did not have the money to pay for the debt and that he was in a "bad place" financially and mentally.  

Analysis 

Whenever VA finds that an overpayment of educational assistance benefits has been made to a Veteran, the amount of such overpayment shall constitute a liability of such Veteran to the United States and may be recovered in the same manner as any debt. 38 U.S.C.A. § 3685(a), (c); 38 C.F.R. § 21.7144.  The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness. See Schaper v. Derwinski, 1 Vet. App. 430 (1991). 

However, where an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, the effective date of the discontinuance of the erroneous payment is the date the award became erroneous, but not earlier than the date entitlement ceased. Jordan v. Brown, 10 Vet. App. 171, 174 (1997). Therefore, a finding of administrative error requires not only error on the part of VA, but that the beneficiary be unaware that the payments are erroneous. 38 U.S.C.A. § 5112 (b)(2); 38 C.F.R. § 3.500(b) . 

If the claimant fails to provide full disclosure of facts or due to the amount of the overpayment should know an error has been made, yet accepts the payment, the overpayment is not considered due to administrative error. See VA Manual 22- 4, Part III, § 2.03.  For example, an administrative error exists when VA erroneously interprets the law to allow payment of greater benefits than the legislative intent. Administrative error does not apply when the claimant accepts an amount that is patently excessive. Id.

While the Veteran has not disputed the amount of overpayment in question, he has argued that the underlying creation of the debt, and thereby the overpayment itself, was improper.  He asserts that prior to receiving the November 2011 notice of overpayment, he had no knowledge of the fact that his school had erroneously/incorrectly certified him for 12 in-residence hours/credits (as opposed to distance learning hours/credits), or that he was receiving a higher benefit payment for housing as a result.  In essence, he argues that the creation of the debt was not his fault, and was instead due solely to administrative error.

In this case, the Veteran has consistently reported that he initially signed up for, and was taking online classes for the Fall 2011 semester in an effort to save on gas money; he also stated that he had no prior knowledge or notification of the monetary differences between in residence and distance learning housing benefits, or that he had been receiving the "higher benefit" payment of the two.  The Board finds the Veteran's statements in this regard to be credible as they have been consistently reported and there is nothing in the record which directly contradicts them.  

The Board further notes that the Veteran was awarded higher benefits based upon erroneous information provided to VA by the Veteran's school, and not information provided by the Veteran himself. See, e.g., VA Form 22-1999, August 2011; see also June 2012 Committee Denial.  This is not in dispute.  In this regard, there is no suggestion in the record, and the evidence does not otherwise reflect that the Veteran provided erroneous information to the school.  In fact, in its June 2012 denial of waiver, the Committee expressly conceded that the school had "incorrectly" certified the Veteran's hours to VA.  

The Committee also indicated that the Veteran "should have known" that he was not eligible for the "higher benefit payment."  However, it is unclear to the Board how the Veteran would have known that he was receiving the "higher" benefit considering that he was never formally notified by VA of the difference in housing benefits.  Specifically, subsequent to the school's erroneous certification, the RO sent an letter to the Veteran informing him that, based on his eligibility "and enrollment information we received from your school," he was entitled to the maximum monthly housing allowance payable (i.e., $1602.00) under the Post-9/11 GI Bill. See August 2011 Letter.  The letter contained no further information concerning the how the Veteran's housing allowance was calculated, including whether the payment was based upon in-residence or distance learning hours, or the different rates upon which in-residence/distance learning housing benefits are generally awarded.  Again, as the Veteran was operating under the assumption that his school had properly certified his credits as distance learning, and as the letter did not specify whether he was receiving the maximum payment for in-residence or distance housing, he would have no reason to question the amount delineated in the letter. 

Based on the above, it is clear that the Veteran did not cause or contribute to VA's error, nor did he have any way of knowing that an error had in fact been made until notified of such by the RO in November 2011.  His school was aware of his status as a distance learner, but had filed erroneous paperwork.  The RO sent him a notification letter in August 2011 informing him of the (incorrect) benefit amount, but the letter did not reflect that he was receiving the benefit as a result of in-residence status or that there was a monetary difference in the housing benefits.  Moreover, the amount of benefits received was not so much greater than that correctly owed that the Veteran had reason to be suspicious.  

In this case, the Board accepts the Veteran's argument as persuasive.  The Veteran's acts or omissions did not create the debt.  Accordingly, for the reasons outlined above, the creation of the entire overpayment was improper because the entire overpayment was solely the result of VA administrative error.




ORDER


Waiver of a debt in the amount of $3, 192.12 due to overpayment of education benefits is granted. 


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


